Citation Nr: 1112916	
Decision Date: 04/01/11    Archive Date: 04/13/11

DOCKET NO.  08-09 115	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a disability of the right knee.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The appellant served from June 1956 to March 1959.  

This appeal comes before the Board of Veterans' Appeals (Board) from a February 2007 rating decision by the Montgomery, Alabama, Regional Office (RO) of the Department of Veterans Affairs (VA).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The appellant has averred that while he was serving on active duty and stationed at Fort Lewis, Washington, his primary duties were that of being on the "Army football team".  He has claimed that while practicing, he severely injured his right knee.  He has asserted that the injury required casting, crutches, and light duty, and that after he recovered from the injury, he was transferred to a different unit until the end of his enlistment.  The appellant now comes before the Board claiming that he is suffering from a right knee disability, and that this disorder stems from the injury he suffered while on active duty.  

A review of the claims folder indicates that the appellant's service medical were possibly/probably destroyed in 1973 at the fire at the National Personnel Records Center (NPRC) in St. Louis, Missouri.  As a result of the fire, not all of the appellant's service medical records are available for review.  As such, any records that may have indicated that the appellant injured the right knee are not of record.  In cases where the appellant's service medical records are unavailable through no fault of the claimant there is a "heightened duty" to assist the appellant in the development of the case.  See generally McCormick v. Gober, 14 Vet. App. 39 (2000); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The heightened duty to assist includes the obligation to search for alternate methods of proving service connection.

VA regulations do not require that service connection be established by service medical records, but may be established by cognizable evidence from other medical and lay sources.  Smith v. Derwinski, 2 Vet. App. 147, 148 (1992).  The Court has further held that the "duty to assist" the appellant includes advising him that, even though service records were not available, alternate proof to support the claim will be considered.  Lanyo v. Brown, 6 Vet. App. 465, 469 (1994).

Additionally, the VA's Adjudication Procedure Manual provides that alternate sources of evidence may be utilized in a claim where there are missing records.  Such sources include statements from service medical personnel, "buddy" certificates or affidavits, employment physical examinations, medical evidence from hospitals and clinics, evidence from private physicians who may have treated, especially soon after separation, and letters written during service.  VA Adjudication Procedure Manual, Manual M21-1, Part III, Paragraph 4.25(c) (July 12, 1995).  It is clear from the notification provided to the appellant in October 2006 that he has been advised of the alternative evidence that may be submitted.

Notwithstanding the above, the claims folder contains morning report records for the appellant circa August and October 1958.  These records seem to possibly support the appellant's contention that he was transferred to another unit after he recovered from the knee injury.  However, those same records do not show that the appellant was on light duty or received treatment for a severe right knee injury.  Also, those same records do not confirm the appellant's assertion that he was actually "on" the Fort Lewis football team, and that playing on that team was his primary duty.  

Because there is a lack of information in the record, the Board believes that additional development should occur with respect to this claim.  That is, the Board believes that additional information should be obtained from the proper Department of the Army unit that could confirm or refute the appellant's assertions that he was on the Fort Lewis football team.  Confirmation of this fact could be used to support his assertions that he was injured while on the team, which, in turn, could be used as verification of the injury from a secondary source since his service medical treatment records are unavailable.  

Also, the Board believes that another inquiry should be made to NPRC concerning any hospital records that might be in storage with respect to the Madigan Army Hospital at Fort Lewis, Washington.  That is, prior to the appellant's testimony before the Board, he had not informed the RO of where he had received treatment for the purported knee injury.  Since the VA now has this information, the Board feels that additional inquiries of NPRC about any treatment received at Madigan Army Hospital of the appellant during the March to July of 1958 might produce records that confirm the appellant's contentions.  Thus, the claim will be returned to the AMC/RO so that additional development may occur.  

VA has a duty to obtain a medical examination or opinion when such examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2010).  Such a duty in the development of a case is heightened when the service medical treatment records have been destroyed due to no fault of the appellant.  The record reflects that a VA doctor has not opined as to whether the appellant now has a disability of the right knee and whether any found knee disability is the result of or may be related to the appellant's military service.  A thorough and contemporaneous medical examination that takes into account the records of prior medical treatment (the complete claims folder) so that the disability evaluations will be a fully informed one should be accomplished.  See Hyder v. Derwinski, 1 Vet. App. 221 (1991); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Based upon the evidentiary record in the instant case, because this claim involves fire-related service medical treatment records and the lack thereof, and in light of the applicable provisions of the VCAA, it is the Board's opinion that such an examination should be afforded the appellant before the Board issues a determination on the merits of his claim.  Hence, this issue will be remanded so that a medical examination may be performed and the data included in the claims folder for the Board's further review.

In Bell v. Derwinski, 2 Vet. App. 611 (1992), the Court held that VA has constructive notice of VA generated documents that could reasonably be expected to be part of the record, and that such documents are thus constructively part of the record before the Secretary and the Board, even where they are not actually before the adjudicating body.  Accordingly, the RO should request VA medical records pertaining to the Veteran from the New York, New York, VA Medical Center (VAMC) that are dated from 1990 and from the Birmingham, Alabama, VA Medical Center dating from 2000.  See Transcript at 9-11.  

Therefore, to ensure that VA has met its duty to assist the claimant in developing the facts pertinent to the claims and to ensure full compliance with due process requirements, the case is REMANDED to the RO/AMC for the following development:

1.  The AMC/RO should contact the NPRC and any other federal records depository and request copies of all the appellant's complete official military personnel file and any hospital records pertaining to inpatient treatment of the Veteran at Madigan Army Hospital, Fort Lewis, Washington, from March to July of 1958.  If the inpatient records are not found, the AMC/RO should inquire as to whether the appellant appears on any hospital logs at Madigan Army Hospital during this time.

The RO/AMC should further request of NPRC and the Department of the Army that a search be made as to whether the appellant was actually on the Fort Lewis football team.  The Board would ask that the service department attempt to confirm that there was an actual football team at Fort Lewis, that the appellant was a member of that team, and the length of time the appellant was on that team.  Confirmation of his presence on the team may be achieved through a team photograph or a news article that may have appeared in the base newspaper.  The RO/AMC is put on notice that this information may be held or possessed by the Morale, Welfare, and Recreation Office at Fort Lewis, or at Headquarters, Department of the Army, or it may be held or possessed by Armed Forces Sports Council (AFSC) of the Department of Defense.  The RO/AMC should further request from the service department any information it may have concerning whether the appellant participated on or was chosen to participate on the All-Army Football Team for the years 1956, 1957, and 1958.  Any information obtained should be included in the claims folder for review.  

If the search(es) for the service department and medical records and/or for alternate records is (are) negative, documentation to that effect must be placed in the appellant's claims folder.

If any of the above records cannot be obtained and the VA does have affirmative evidence that they do not exist, then the RO/AMC should inform the appellant of the records that the VA was unable to obtain, including what efforts were made to obtain them.  Also, the RO/AMC should inform the appellant that VA will proceed to decide his appeal without these records unless he is able to submit them.  38 C.F.R. § 3.159 (2010).  The AMC/RO should allow an appropriate period of time within which to respond.

2.  The RO/AMC should contact the appellant and ask that he identify all sources of medical treatment received since he was discharged from service for his claimed right knee disability, and to furnish signed authorizations for release to the VA of private medical records in connection with each non-VA source identified.  Copies of the medical records from all sources (not already in the claims folder) should then be requested.  All records obtained should be added to the claims folder.  If requests for any private treatment records are not successful, the RO/AMC should inform the appellant of the nonresponse so that he will have an opportunity to obtain and submit the records himself, in keeping with his responsibility to submit evidence in support of his claim.  38 C.F.R. § 3.159 (2010).  The AMC/RO should allow an appropriate period of time within which to respond.

3.  The RO/AMC should attempt to obtain VA medical records pertaining to the Veteran from the VAMC in New York, New York, dating from 1990, and from the VAMC in Birmingham, Alabama, dating from 2000. 

4.  Only after Items 1 through 3 have been accomplished, then the RO/AMC should then schedule the appellant for an orthopaedic examination in order to determine whether the appellant now suffers from the claimed disability (a right knee disorder).  The examiner should be given a copy of this remand and the appellant's entire claims folder.  The examiner should indicate in the report that the claims folder was reviewed.  All necessary tests should be conducted and the examiner should review the results of any testing prior to completion of the report.

The examiner should express an opinion as to whether the appellant now suffers from the residuals of a right knee injury, and if he does, the examiner should also opine as to whether the disability is at least as likely as not related or secondary to the appellant's military service or any incidents therein.  A complete rationale for the opinion should be provided in the examination report.  

It would be helpful if the examiner would use the following language, as may be appropriate:  "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favour of that conclusion as it is to find against it.

5.  Following completion of the foregoing, the RO/AMC must review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  Specific attention is directed to the examination report.  If the examination report does not include fully detailed descriptions of pathology and all test reports, special studies or adequate responses to the specific opinions requested, the report must be returned for corrective action.  38 C.F.R. § 4.2 (2010).

6.  Thereafter, the RO/AMC should readjudicate the claim after taking any other development action that is deemed warranted.  If the benefit sought on appeal remains denied, the appellant and the appellant's representative should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claims for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.

The purpose of the examination requested in this remand is to obtain information or evidence (or both) which may be dispositive of the appeal.  Therefore, the appellant is hereby placed on notice that pursuant to 38 C.F.R. § 3.655 (2010) failure to cooperate by attending the requested VA examination may result in an adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


